683 N.W.2d 145 (2004)
SMITH
v.
ELY.
No. 125751.
Supreme Court of Michigan.
July 8, 2004.
SC: 125751. COA: 241587.
On order of the Court, the application for leave to appeal the January 29, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgments of the trial court and the Court of Appeals in part and REINSTATE the jury award of exemplary damages. An award of exemplary damages is justifiable where it is shown that defendant's conduct was malicious, or so willful and wanton as to demonstrate a reckless disregard of the plaintiff's right. Bailey v. Graves, 411 Mich. 510, 515, 309 N.W.2d 166 (1981). Under the circumstances of this case, the trial court clearly erred in concluding that plaintiff had failed to prove that defendant's conduct was malicious or willful and wanton. In all other respects, leave to appeal is DENIED.